Title: IX. Report on the American Fisheries by the Secretary of State, 1 February 1791
From: Jefferson, Thomas
To: Congress


The Secretary of State, to whom was referred by the House of Representatives, the representation from the General Court of the Commonwealth of Massachusetts, on the subjects of the Cod and Whale Fisheries, together with the several papers accompanying it, has had the same under consideration and thereupon makes the following Report.
The representation sets forth that, before the late war, about 4,000 Seamen and 24,000 Tons of shipping were annually employed from that State in the Whale Fishery, the produce whereof was about £350,000 lawful money a year.
That, previous to the same period, the Cod Fishery of that  State employed 4000 men and 28,000 Ton of Shipping and produced about £250,000 a year.
That these branches of business, annihilated during the war, have been in some degree recovered since: but that they labour under many and heavy embarrassments, which, if not removed, or lessened, will render the Fisheries every year less extensive and important.
That these embarrassments are, heavy duties on their produce abroad, and bounties on that of their competitors: and duties at home on several articles particularly used in the Fisheries.
And it asks that the duties be taken off, that bounties be given to the fishermen, and the national influence be used abroad for obtaining better markets for their produce.
The Cod and Whale Fisheries, carried on by different persons, from different Ports, in different vessels, in different Seas, and seeking different markets, agree in one circumstance, in being as unprofitable to the adventurer, as important to the public. A succinct view of their rise, progress and present state with different nations, may enable us to note the circumstances which have attended their prosperity and their decline, to judge of the embarrassments which are said to oppress ours, to see whether they depend on our own will, and may therefore be remedied immediately by ourselves, or whether, depending on the will of others they are without the reach of remedy from us, either directly or indirectly.
Their history being as unconnected as their practice, they shall be separately considered.
Within 20 years after the supposed discovery of New-foundland by the Cabots, we find that the abundance of fish on it’s banks had already drawn the attention of the people of Europe. For as early
   
   3. Hakluyt 499. Herrera. Dec. 2. L. 5. c. 3.

 as 1517 or 1519. we are told of 50 ships being seen there at one time. The first adventurers in that fishery were the Biscayans of Spain, the Basques and Bas Bretons of France, all united anciently 
   
   Encyclop. ancienne. art. Morue. 8. Raynal. 15. edn. Geneve. 1780. Hakluyt.

 in language and still in habits and in extreme poverty. The last circumstance enabled them long to retain a considerable share of the fishery. In 1577 the French had 150 vessels there, the Spaniards had still 100, and the Portuguese 50, when the English had only 15. The Spaniards and Portuguese seem at length to have retired silently, the French and English claiming the 
   
   8. Raynal. 408.

 fishery exclusively as an appurtenance to their adjacent Colonies, and the profits being too small for nations surcharged with the precious metals proceeding from their mines.

Without materials to trace the intermediate progress, we only know
   
   Sheffeild. Tab. 8.

 that so late as 1744 the French employed there 564 ships, and 27,500 seamen, and took 1,246,000 Kentals of fish, which was three times the extent to which England and her Colonies together carried this fishery at that time.
The
   
   Trade’s increase. cited 2. Anderson’s hist. comm. 353.

 English in the beginning of the 17th. century, had employed generally about 150 vessels in the Newfoundland fishery. About 1670 we find them reduced to 80, and 100, the inhabitants of New England beginning now to supplant them. A little before this 
   
   Sr. Josiah Child.

 the British Parliament, perceiving that their Citizens were unable to subsist on the scanty profits which sufficed for their poorer 
   
   18. Car. 2. c. 2; 10. 11. W. 3. c. 25.

 competitors, endeavoured to give them some advantage by prohibiting the importation of foreign fish: and, at the close of the century, they formed some regulations for their Government and 
   
   5. W.M. c. 7. &c.

 protection; and remitted to them some duties. A successful war 
   
   Treaty of Utrecht. §13.

 enabled them in 1713 to force from the French a cession of the Island of Newfoundland. Under these encouragements, the English and American fisheries began to thrive. In 1731 we find 
   
   3. Anders. 426.

 the English take 200,000 Kentals of fish and the Americans 230,000 besides the refuse fish not fit for European markets. They continue to gain ground and the French to lose it, insomuch that 
   
   Raynal. Raynal. edn.

 about 1755 they are said to have been on a par: and in 1768 
   
   Statement by committee Massach.

 the French have only 259 vessels of 24,420 Tons, 9,722 seamen, taking 200,000 Kentals, while America alone for some three or four years before that, and so on to the commencement of 
   
   Sheffeild 57. edn. 1784.

 the late war, employed 665 vessels of 25,650 Tons, and 4,405 seamen, and took from 350,000 to upwards of 400,000 Kentals of 
   
   Sheffeild 57. edn. 1784.

 fish, and England a still greater quantity, 526,000 Kentals as is said.
Spain
   
   Treaty of Paris. §.18.

 had formally relinquished her pretentions to a participation in these fisheries at the close of the preceding war; and at the end of this, the adjacent Continent and Islands being divided between 
   
   Treaty of Versailles. §.4.

 the United States, the English and French, (for the last retained two small Islands merely for this object) the right of fishing was appropriated to them also.
France, sensible of the necessity of balancing the power of England on the water, and therefore of improving every resource for raising seamen, and seeing that her fishermen could not maintain their competition without some public patronage, adopted the experiment of bounties on her own fish and duties on that of foreign nations brought into her markets. But notwithstanding  this her fisheries dwindle from a change taken place insensibly in the character of her navigation, which from being the most economical,
   
   1788. said by Grenville in parl.

 is now become the most expensive. In 1786 she is said to have employed but 7000 men in this fishery, and to have taken 426,000 
   
   1788. said by Grenville in parl.

 Kentals; and in 1787 but 6000 men and 128,000 Kentals. She seems not yet sensible that the unthriftiness of her fisheries proceeds from the want of economy, and not the want of markets: and that the encouragement of our fishery abridges that of a rival nation whose power on the ocean has long threatened the loss of all balance on that element.
The
   
   15. G. 3. c. 31; 18. G. 3. c. 55; 26. G. 3. c. 26.

 plan of the English Government since the peace has been to prohibit all foreign fish in their markets, and they have given from 18 to 50 pounds sterling on every fishing vessel complying with certain conditions. This policy is said to have been so far successful 
   
   said by Pitt in parl. 1788.

 as to have raised the number of seamen employed in that business in 1786 to 14,000, and the quantity of fish taken to 732,000 Kentals. The Table No. 1. hereto annexed will present to the eye this history more in detail.
The fisheries of the United States annihilated during the war, their vessels, utensils, and fishermen destroyed, their markets in the Mediterranean and British America lost, and their produce dutied in those of France, their competitors enabled by bounties to meet and undersell them at the few markets remaining open, without any public aid, and indeed paying aids to the public: Such were the hopeless auspices under which this important business was to be resumed. Yet it was resumed, and, aided by the more force of natural advantages, they employed during the years
   
   statement by committee of Massach.

 1786. 7. 8. 9. on an average 539 vessels, of 19,185 Tons, 3287 Seamen and took 250,650 Kentals of fish: see No. 2. And an official paper (No. 3) shews that in the last of those years our exportation amounted to 375,020 Kentals, and 30,461 barrels, deduction made of 3701 Kentals and 6343 barrels of foreign fish received and re-exported. See No. 4. Still however the calculations in No. 5. which accompany the representation shew, that the profits of the sales in the years 1787.8. were too small to afford a living to the fisherman, and on those of 1789 there was such a loss 
   
   Report of Glover and others, a committee from the owners of fishing vessels

 as to withdraw 33 vessels of the Town of Marblehead alone from the further pursuit of this business: and the apprehension is that, without some public aid, those still remaining will continue to withdraw, and this whole commerce be engrossed by a single nation.

This rapid view of the Cod-fishery enables us to discern under what policy it has flourished or declined in the hands of other nations, and to mark the fact that it is too poor a business to be left to itself, even with the nation the most advantageously situated.
It will now be proper to count the advantages which aid, and the disadvantages which oppose us in this contest.
Our advantages are

1. The neighbourhood of the great Fisheries, which permits our fishermen to bring home their fish to be salted by their wives and children.
2. The shore fisheries, so near at hand as to enable the vessels to run into port in a storm and so lessen the risk for which distant Nations must pay insurance.
3. The winter fisheries, which like household manufactures, employ portions of time which would otherwise be useless.
4. The smallness of the vessels, which the shortness of the voyage enables us to employ and which consequently require but a small capital.
5. The cheapness of our vessels, which do not cost above the half of the Baltic fir vessels, computing price and duration.
6. Their excellence as Sea-Boats which decreases the risk and quickens the returns.
7. The superiority of our mariners in skill, activity, enterprise, sobriety and order.
8. The cheapness of provisions.
9. The cheapness of Casks, which of itself is said to be equal to an extra profit of 15 per cent.

These advantages are of such force, that while experience has proved that no other nation can make a mercantile profit on the Newfoundland fishery, nor can support it without national aid, we can make a living profit, if vent for our fish can be procured.
Of the disadvantages opposed to us, those which depend on ourselves are
Tonnage and Naval duties on the vessels employed in the fishery.


Impost duties on Salt.
}
used in the fishery


on Tea, Rum, Sugar, Molasses


hooks, Lines and Leads.


Duck, Cordage and Cables.


Iron, Hemp and Twine



Coarse woollens worn by the fishermen and the Poll tax levied by the State on their persons. The statement No. 6 shews the amount of these, exclusive of the State-tax and drawback on the fish exported to be 5.25 Dollars per man or 57.75 Dollars per vessel of 65. Tons. When a business is so nearly in equilibrio, that one can hardly discern whether the profit be sufficient to continue it, or not, smaller sums than these suffice to turn the scale against it. To these disadvantages add ineffectual duties on the importation of foreign fish. In justification of these last it is urged that the foreign fish received is in exchange for the produce of agriculture. To which it may be answered that the thing given is more merchantable than that received in exchange and that agriculture has too many markets to be allowed to take away those of the fisheries. It will rest therefore with the wisdom of the Legislature to decide whether prohibition should not be opposed to prohibition, and high duty to high duty, on the fish of other Nations: whether any and which of the naval and other duties may be remitted, or an equivalent given to the fisherman in the form of a drawback or bounty: and whether the loss of markets abroad may not in some degree be compensated by creating markets at home, to which might contribute the constituting fish a part of the military ration in stations not too distant from navigation, a part of the necessary sea-stores of vessels, and the encouraging private individuals to let the fisherman share with the cultivator in furnishing the supplies of the Table. A habit introduced from motives of patriotism would soon be followed from motives of taste: and who will undertake to fix limits to this demand, if it can be once excited, with a nation which doubles and will long continue to double at very short periods?
Of the disadvantages which depend on others are

1. The loss of the Mediterranean markets.
2. Exclusions from the markets of some of our neighbours.
3. High duties in those of others, and
4. Bounties to the individuals in competition with us.

The consideration of these will find its place more aptly after a review of the condition of our Whale fishery shall have led us to the same point. To this branch of the subject therefore we will now proceed.

   
   1. Hakluyt. (1598) 413. 414; 3. Penant. Brit. zool. 52. 54.

The Whale fishery was first brought into notice of the southern nations of Europe in the 15th. Century by the same Biscayans  and Basques who led the way to the fishery of Newfoundland. They
   
   Encyclop. Meth. Planches. Cetologie, introdn. 23. ib. 24. Hakluyt. Sr. Joshua Child.

 began it on their own Coasts, but soon found that the principal residence of the Whale was in the Northern seas, into which therefore they pursued him. In 1578 they employed 25 Ships in that business. The Dutch and Hamburghers took it up after this, and about the middle of the 17th. Century the former employed about 200 ships and the latter 350.
The English endeavoured also to participate of it. In 1672 they
   
   25 Car. 2. c. 7

 offered to their own fishermen, a bounty of six shillings a Ton on the oil they should bring home, and instituted, at different times, 
   
   6 G. 2. c. 33

 different exclusive companies, all of which failed of success. They raised their bounty in 1733, to 20 shillings a Ton on the admeasurement 
   
   13. G. 2. c. 28.

 of the vessel. In 1740 to 30 shillings with a privilege to the fisherman against being impressed. The Basque fishery, 
   
   Encycl. Meth. Planchs. Cetologie. Introdn. 24.

 supported by poverty alone, had maintained but a feeble existence before competitors aided by the bounties of their nation, and was in fine annihilated by the war of 1745, at the close of which, the English bounty was raised to 40 shillings. From this 
   
   22. G. 2. c. 45.

 epoch their whale fishery went on, between the limits of 28 and 
   
   5. Anders 308 (1778.)

 67 vessels till the commencement of the last war.
The Dutch, in the mean time had declined gradually to about 130
   
   6. Anders. 927.

 ships, and have since that fallen down to less than half that number; so that their fishery, notwithstanding a bounty of 30 florins a man, as well as that of Hamburg, is now nearly out of competition.
In
   
   Peleg Coffin’s letter.

 1715 the Americans began their whale fishery. They were led to it at first by the whales which presented themselves on their Coasts. They attacked them there in small vessels of 40 Tons. As 
   
   A tradition in Nantucket

 the whale, being infested, retired from the Coast, they followed him farther and farther into the Ocean, still enlarging their vessels, with 
   
   Peleg Coffin’s letter.

 their adventures to 60, 100, and 200 Tons. Having extended their pursuit to the western Islands, they fell in accidentally with the 
   
   Tradition

 Spermaceti whale, of a different species from that of Greenland, which alone had been hitherto known in Commerce: more fierce and active and whose oil and head matter was found to be more valuable, as it might be used in the interior of Houses without offending the smell. The distinction now first arose between the Northern and Southern fisheries; the object of the former being the Greenland whale, which frequents the Northern Coasts and Seas of Europe and America, that of the latter being  the Spermaceti whale, which was found in the Southern seas from the western Islands and Coast of Africa to that of Brazil, and still on
   
   Pugh and others.

 to the Falkland Islands. Here again, within soundings on the Coast of Brazil they found a third species of whale, which they called the Black or Brazil whale, smaller than the Greenland, yielding 
   
   Pugh’s experiments.

 a still less valuable oil, fit only for summer use, as it becomes opaque at 50 degrees of Farenheit’s thermometer, while that of the Spermaceti whale is limpid to 41. and of the Greenland whale to 36. of the same Thermometer. It is only worth taking therefore when it falls in the way of the fishermen, but not worth seeking, except when they have failed of success against the spermaceti whale, in which case this kind, easily found and taken, serves to moderate their loss.
In
   
   Statement by committee of Mass.

 1771, the Americans had 183 vessels of 13,820 Tons in the Northern fishery, and 121 Vessels of 14,020 Tons in the Southern, navigated 
   
   Statement given me at Paris

 by 4059. men. At the beginning of the late war they had 177 vessels in the Northern and 132 in the Southern fishery.
At that period, our fishery being suspended, the English seized the
   
   Seth Jenkins’s examn. before the H. of Commons in 1775.

 opportunity of pushing theirs. They gave additional bounties of 500. 400. 300. 200. 100 pounds sterling annually to the five Ships 
   
   before the H. of Commons in 1775.

 which should take the greatest quantities of oil; the effect of which was such as by the year 1786 to double the quantity of 
   
   15. G. 3. c. Jenkinson in parl. 1786.

 common oil necessary for their own consumption. Finding on a 
   
   Jenkinson in parl. 1786.

 review of the subject at that time that their bounties had cost the Government £13–10 sterling a man annually, or 60 per cent on the cargoes, a part of which went consequently to ease the purchases 
   
   26. G. 3. c.

 of this article made by foreign nations, they reduced the Northern bounty from 40 to 30 shillings the Ton of admeasurement.
They had some little time before turned their attention to the Southern
   
   26 G. 3. c. 50.

 fishery, had given very great bounties in it, and had invited the fishermen of the United States to conduct their enterprizes. Under their guidance and with such encouragement, this fishery, which had only begun with them in 1784 or 1785, was rising 
   
   28 G. 3. c. 20.

 into value. In 1788 they increased their bounties, and the temptations to our fishermen, under the general description of foreigners who had been employed in the whale fishery, to pass over with their families and vessels to the British Dominions either in America or Europe, but preferably to the latter. The effect of these measures had been prepared by our Whale Oils becoming subject in their market to the foreign duty of £18–5 sterling the Ton, which being more than equal to the price of the common oil,  operated as a prohibition on that, and gave to their own Spermaceti oil a preference over ours to that amount. The particulars of this history are presented to the eye more in detail in the table No. 7.
The fishermen of the United States left without resource by the loss of their market began to think of accepting the british invitation, and of removing some to Nova Scotia, prefering smaller advantages in the neighbourhood of their ancient Country and friends, others to Great Britain, postponing Country and friends to high premiums.
The Government of France could not be inattentive to these proceedings; they saw the danger of letting 4. or 5000 seamen, of the best in the world, be transferred to the marine strength of another nation, and carry over with them an art which they possessed almost exclusively. To give time for a counter plan, the Marquis de la Fayette, the valuable friend and Citizen of this as well as that Country, wrote to a Gentleman in Boston to dissuade the fishermen from accepting the british proposals, and to assure them that their friends in France would endeavour to do something for them. A vessel was then arrived from Halifax at Nantucket to take off those who had proposed to remove. Two families had gone aboard, and others were going. In this moment, the letter arriving, suspended their designs. Not another went aboard, and the vessel returned to Halifax with only the two families.
The plan adopted by the French Ministry very different from that of the first mover, was to give a counter-invitation to the Nantucket men to remove and settle in Dunkirk, offering them a
   
   Convention with the Nantuckois Dec. 5. 1785.

 bounty of 50 Livres (between 9. and 10. dollars) a Ton on the admeasurement of the Vessels they should equip for the whale fishery, with some other advantages. Nine families only of 33 persons, accepted this invitation. This was in 1785. In 1786 the ministry 
   
   Rotch.

 were led to see that their invitation would produce but little effect, and that the true means of preventing the emigration of our fishermen to the british Dominions, would be to enable them still to follow their calling from their native Country, by giving them a new market for their oils, instead of the old one they had lost; the duties were therefore abated on American whale oil immediately, and a further abatement promised by the letter No. 8, and in December 1787 the Arret No. 9 was passed.
The rival fishermen immediately endeavoured to turn this  measure to their own advantage, by pouring their whale oils into the markets of France, where they were enabled by the great premiums received from their Government, perhaps too by extraordinary indemnifications, to undersell both the French and American fishermen. To repel this measure, France shut her Ports to all foreign fish oils whatever, by the Arret No. 10. The british whale fishery fell in consequence the ensuing year from 222 to 178 Ships. But this general exclusion had palsied our fishery also. On the 7th. of December 1788 therefore, by the Arret No. 11, the Ports of France, still remaining shut to all other Nations, were again opened to the produce of the whale fisheries of the United States, continuing however their endeavours to recover a share in
   
   Rotch. But Chardon says 6. in the Encycl. Meth. ubi supra. pa. 26.

 this fishery themselves, by the aid of our fishermen. In 1784. 1785. 1786. they had had 4 Ships. In 1787 three. In 1788. 17. in the two fisheries, of 4500 Ton. These cost them in bounty 225,000 Livres which divided on 1550 Tons of oil, the quantity they took, amounted to 145 Livres (near 27 Dollars) the Ton, and 
   
   Rotch.

 on about 100 natives on board the 17 Ships (for there were 150 Americans engaged by the voyage) came to 2250 Livres, or about 416⅔ dollars a man.
We
   
   Statement by Committee of Mass.

 have had during the years 1787. 1788. 1789. on an average 91 vessels of 5820 Tons in the Northern, and 31 of 4390 Tons in the Southern fishery. See No. 12.
These details will enable Congress to see with what a competition we have to struggle for the continuance of this fishery, not to say it’s increase. Against prohibitory duties in one country, and bounties to the adventurers in both of those which are contending with each other for the same object, ours have no auxiliaries but poverty and rigorous economy. The business, unaided, is a wretched one. The Dutch have peculiar advantages for the Northern fishery, as being within 6 or 8. days sail of the grounds, as navigating with more economy than any other nation in Europe, their seamen content with lower wages, and their merchants with lower profit. Yet the Memorial No. 13 from a Committee of the Whale Merchants to the States General of Holland in the year 1775. states that 14 millions of guilders equal to 5,600,000 dollars, had been lost in that fishery in 47 years, being about 120,000 dollars a year. The States General thereupon gave a bounty
   
   Pugh.

 of 30 guilders a man to the fishermen. A person intimately acquainted with the british whale fishery, and whose information merits confidence, has given assurance that the Ships employed  in their Northern fishery in 1788, sunk £800 each on an average, more than the amount of the produce and bounties. An English ship of 300 Tons and 42 Seamen in this fishery generally brings home,
   
   Pugh.

 after a four months voyage 25 Ton of Oil, worth £437.10 sterling. But the wages of the Officers and seamen will be 400. There remain but £37.10 not worth taking into account, towards the outfit and merchants profit. These then must be paid by the Government, and it is on this idea that the british bounty is calculated.
Our vessels for the Northern fishery average 64 Tons, and cost when built, fitted out and victualled for their first voyage about 3000
   
   Table No. 12.

 dollars. They have taken on an average the three last years, according to the statement No. 12. 18 Tons of oil, worth, at our market 900 dollars, which are to pay all expences, and subsist the fisherman and Merchant. Our vessels for the Southern fishery average 140 Tons, and cost when built, fitted out and victualled for their first voyage about 6500 dollars. They have taken on an average the three last years according to the same statement 32 Tons of oil, each, worth at our market 3200 dollars, which are in like manner to pay all expences and subsist the owners and navigators. These expences are great, as the voyages are generally of 12 months duration. No hope can arise of their condition being bettered by an augmentation of the price of oil. This is kept down by the competition of the vegetable oils, which answer the same purposes, not quite so well, but well enough to become preferable, were the price to be raised, and so well indeed as to be more generally used than the fish oils for lighting Houses and Cities.
The American whale fishery is principally followed by the inhabitants of the Island of Nantucket, a sand Bar of about 15 miles long
   
   Examination of Seth Jenkins

 and 3 broad, capable of maintaining by its agriculture about 20 families. But it employed in these fisheries before the war, between 5 and 6000 men and boys. And in the only harbour it possesses it had 140 vessels, 132 of which were of the larger kind, as being employed in the Southern fishery. In agriculture then they have no resource, and if that of their fishery cannot be pursued from their own habitations, it is natural they should seek others from which it can be followed, and preferably those where they will find a sameness of language, religion, laws, habits and kindred. 
   
   Gore’s letter to Mr. Lear about Stokes

 A foreign emissary has lately been among them for the purpose of renewing the invitations to a change of situation. But attached to their native Country, they prefer continuing in it, if their continuance there can be made supportable.

This brings us to the question what relief does the condition of this fishery require?

1. A remission of duties on the Articles used for their calling.
2. A retaliating duty on foreign oils, coming to seek a competition with them in or from our Ports.
3. Free markets abroad.
1. The remission of duties will stand on nearly the same ground with that to the Cod fishermen.
2. The only Nation whose oil is brought hither for competition with our own, makes ours pay a duty of about 82. dollars the Ton in their Ports. Theirs is brought here, too, to be reshipped fraudulently under our flag into ports where it could not be received under theirs, and ought not to be covered by ours, if we mean to preserve our own admission into them.

The 3d. and principal object is to find markets for the vent of oil.
Portugal, England, Holland, Sweden, Denmark, Prussia, Russia, the Hanse Towns, supply themselves and something more. Spain and Italy receive supplies from England, and need the less as their skies are clearer. France is the only Country which can take our surplus, and they take principally of the common oil, as the habit is but commencing with them of ascribing a just value to that of the Spermaceti whale. Some of this however finds it’s vent there. There was indeed a particular interest perpetually soliciting the exclusion of our oils from their markets. The late Government there saw well that what we should lose thereby would be gained by others, not by themselves. And we are to hope that the present Government, as wise and friendly, will also view us, not as rivals, but as co-operators against a common rival. Friendly arrangements with them, and accomodation to mutual interest, rendered easier by friendly dispositions existing on both sides, may long secure to us this important resource for our seamen. Nor is it the interest of the fisherman alone, which calls for the cultivation of friendly arrangements with that Nation. Besides five eighths of our whale oil, and two thirds of our salted fish, they take from us one fourth of our Tobacco, three fourths of our live Stock (No. 14), a considerable and growing portion of our Rice, great
   
   Bureau of the balance of commerce in France.

 supplies occasionally of other grain; in 1789. which indeed was extraordinary, four millions of bushels of wheat, and upwards of a million of bushels of Rye and Barley (No. 15.) and nearly the whole carried in our own vessels (No. 16). They are  a free market now, and will in time be a valuable one for our Ships and Ship timber, potash and peltry.
England is the market for the greater part of our Spermaceti oil. They impose on all our oils a duty of £18.5. sterling the Ton, which, as to the common kind, is a prohibition as has been before observed, and as to that of the Spermaceti, gives a preference of theirs over ours to that amount, so as to leave in the end but a
   
   Proclamation of Apr. 1 1790.

 scanty benefit to the fisherman. And not long since, by a change of construction, without any change of the law, it was made to exclude our oils from their ports, when carried in our own 
   
   Proclamation of Oct. 5. 1790.

 vessels. On some change of circumstances it was construed back again to the reception of our oils, on paying always however the same duty of £18.5. This serves to shew that the tenure by which we hold the admission of this commodity in their markets, is as precarious as it is hard. Nor can it be announced that there is any disposition on their part to arrange this or any other commercial matter to mutual convenience. The exparte regulations which they have begun for mounting their navigation on the ruins of ours, can only be opposed by counter-regulations on our part. And the loss of seamen, the natural consequence of lost and obstructed markets for our fish and oil, calls in the first place for serious and timely attention. It will be too late when the seaman shall have changed his vocation, or gone over to another interest. If we cannot recover and secure for him these important branches of employment, it behoves us to replace them by others equivalent. We have three nurseries for forming seamen. 1. Our coasting trade, already on a safe footing. 2. Our fisheries, which, in spight of natural advantages give just cause of anxiety. 3. Our carrying trade the only resource of indemnification for what we lose in the other. The produce of the United States which is carried to foreign markets, is extremely bulky. That part of it now in the hands of foreigners, and which we may resume into our own, without touching the rights of those nations who have met us in fair arrangements by Treaty, or the interests of those who by their voluntary regulations, have paid so just and liberal a respect to our interests, as being measured back to them again, places both parties on as good ground perhaps as Treaties could place them, the proportion I say of our carrying trade which may be resumed without affecting either of these descriptions of Nations, will find constant employment for 10,000 seamen, be worth 2 Millions of dollars annually, will go on augmenting with the population of the United States, secure to us a full indemnification for the Seamen we lose,  and be taken wholly from those who force us to this act of self-protection, in navigation.
Hence too would follow that their Newfoundland ships, not receiving provisions from us in their bottoms, nor permitted (by a law of their own) to receive in ours, must draw their subsistance from Europe, which would increase that part of their expences in the
   
   Champion 119.

 proportion of 4. to 7. and so far operate as a duty towards restoring the level between them and us. The tables No. 2. and 12. will shew the quantity of Tonnage, and consequently the mass of Seamen whose interests are in distress, and No. the materials for indemnification.
If regulations, exactly the counterpart of those established against us, would be ineffectual, from a difference of circumstances, other regulations equivalent can give no reasonable ground of complaint to any nation. Admitting their right of keeping their markets to themselves, ours cannot be denied of keeping our carrying trade to ourselves. And if there be any thing unfriendly in this, it was in the first example.
The loss of seamen, unnoticed, would be followed by other losses in a long train. If we have no seamen, our ships will be useless, consequently our Ship timber, Iron and hemp: our Ship building will be at an end, ship carpenters go over to other nations, our
   
   The whole tonnage from the U.S. would have been about 650,000. had N. Carolina and R. isld. been included. This on a medium freight of D. to all parts of the world would be nearly 6. millions of dollars.

 young men have no call to the Sea, our produce, carried in foreign bottoms, be saddled with war freight and insurance, in times of war; and the history of the last hundred years shews that the nation which is our carrier has 3. years of war for any 4. years of peace (No. 18.); we lose, during the same periods, the carriage for belligerent powers, which the neutrality of our flag would render an incalculable source of profit, we lose, at this moment, the carriage of our own produce to the annual amount of 2 millions of dollars, which in the possible progress of the encroachment, may extend to 5. or 6. millions, the worth of the whole, with an increase in proportion to the increase of our numbers. It is easier, as well as better, to stop this train at it’s entrance, than when 
   
   T. Coxe. But in another view 25 millions of dollars worth of exports @ 20. pr. cent freight, would be 5 millions.

 it shall have ruined or banished whole classes of useful and industrious Citizens.
It will doubtless be thought expedient that the resumption suggested should take effect so gradually as not to endanger the loss of produce for the want of transportation: but that, in order to create transportation, the whole plan should be developed, and made known at once, that the individuals who may be disposed  to lay themselves out for the carrying business, may make their calculations on a full view of all circumstances.
On the whole, the historical view we have taken of these fisheries proves they are so poor in themselves as to come to nothing with distant nations who do not support them from their Treasury. We have seen that the advantages of our position place our fisheries on a ground somewhat higher such as to relieve our Treasury from the necessity of giving them support, but not to permit it to draw support from them, nor to dispense the Government from the obligation of effectuating free markets for them: that for the great proportion of our salted fish, for our common oil, and a part of our Spermaceti oil, markets may perhaps be preserved by friendly arrangements towards those nations whose arrangements are friendly to us, and the residue be compensated by giving to the seamen thrown out of business the certainty of employment in another branch of which we have the sole disposal.

Th: Jefferson Secy. of State.
Feb. 1. 1791.



   
   25. Car. 2. c. 7




   
   6. G. 2. c. 33.


